             Case 1:18-cv-02223-GBD-SN Document 147 Filed 05/27/20 Page 1 of 4




KATHERINE M. MEEKS
    (202) 434-5870
   kmeeks@wc.com




                                             May 27, 2020


    Via ECF & Email

    Hon. Sarah Netburn
    U.S. District Court for the Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007


              Re:    Rich v. Fox News Network, LLC, No. 18-cv-2223

     Dear Judge Netburn:

           Plaintiffs Joel and Mary Rich and defendants Fox News Network, LLC and Malia
    Zimmerman (“Fox Defendants”) jointly submit this letter to update the Court on the status of
    discovery in the above-captioned case.

    Pending Motions

             1.      The Fox Defendants filed a motion to dismiss the negligent supervision, vicarious
    liability, aiding and abetting, and conspiracy claims. That motion has been fully briefed.

            2.      Defendant Ed Butowsky’s motion to dismiss for lack of personal jurisdiction is
    fully briefed and awaiting decision.

    Status of Party Discovery

           Plaintiffs have produced 2,110 documents to date. Fox News has produced 9,039
    documents. Malia Zimmerman has produced 623 documents. All of these parties are continuing
    to produce documents.

    Status of Discovery Disputes

         1.     Fox News’s productions thus far have included documents redacted on the basis of
    New York and federal newsgathering privileges. Fox News has agreed to provide a log that
      Case 1:18-cv-02223-GBD-SN Document 147 Filed 05/27/20 Page 2 of 4



May 27, 2020
Page 2

identifies the basis for its redactions by group by June 4. Plaintiffs agree that this is reasonable
and will reserve their rights to determine whether there exist disputes with regard to the
newsgathering privileges until they are able to review Fox’s log. Fox News is not presently
withholding responsive documents related to the news reports at issue in the amended complaint
based on the newsgathering privileges, but it reserves the right to do so as discovery progresses.

       2.     Both Plaintiffs and Fox News have served document requests on pro se defendant
Ed Butowsky. The lawyer representing Mr. Butowsky in separate litigation involving Aaron Rich
made a production to Fox News on Mr. Butowsky’s behalf on March 20, 2020. Certain of the
documents are the subject of a dispute as set forth in a letter filed by Plaintiffs on May 22, 2020, a
response from Fox on May 26, 2020, and a reply from Plaintiffs to be filed by May 28, 2020. Fox
News intends to produce the documents not subject to dispute by the end of the week.

       3.     Plaintiffs have contacted Mr. Butowsky and, at his request, a lawyer representing
him in other matters, Ty Clevenger, regarding when Mr. Butowsky will produce certain
documents. Although Mr. Butowsky and his counsel have responded to Plaintiffs’ requests, Mr.
Butowsky has, to date, produced no documents. At this time, Plaintiffs are not seeking intervention
from the Court and will update the Court if that changes.

         4.      The parties disagree over which documents Fox News will produce relating to Ed
Butowsky or Rod Wheeler. Plaintiffs believe that all documents related to these individuals from
the designated Fox News custodians within the applicable date range are relevant within the
meaning of Rule 26, and not burdensome to produce. Fox News objects to producing documents
relating to their involvement in news stories not referenced in the amended complaint. Fox
contends, inter alia, that those documents are irrelevant and producing them is disproportionate to
the needs of the case and, even if they were relevant or proportional, would be privileged. Fox has
provided Plaintiffs with data on the number of documents that hit on the “Wheeler” and
“Butowsky” search terms, and certain information about subject matters. If the parties are unable
to resolve their disagreement over whether these documents should be produced, Plaintiffs will
file a letter motion regarding this dispute by June 10, 2020.

Status of Third-Party Discovery

        Plaintiffs have served third-party subpoenas on their son, Aaron Rich; on Fox Television
Stations, LLC; and on former Fox News employee Adam Housley. Plaintiffs produced the Fox
Television and Housley documents to Fox News and Zimmerman today, May 27, 2020. Plaintiffs
have stated they will produce the Aaron Rich documents to Fox and Zimmerman upon resolution
of how the protective order in the Aaron Rich case applies to documents produced in this litigation.
Plaintiffs also served subpoenas on Matt Couch, Verizon, AT&T, and Zoom and have not yet
received responsive documents.

        Fox News received a production from third party Rod Wheeler and sent that production to
Plaintiffs last month. Fox News has also served a subpoena on Brad Bauman, the Rich family
spokesman, who consented through an attorney to electronic service. Mr. Bauman’s time for
      Case 1:18-cv-02223-GBD-SN Document 147 Filed 05/27/20 Page 3 of 4



May 27, 2020
Page 3

responding to the subpoena has not yet elapsed. Fox News has also served a subpoena on
Plaintiffs’ son, Aaron Rich, who has not yet produced responsive documents. Additionally, Fox
News has noticed a subpoena to third party Cassandra Fairbanks, a resident of the District of
Columbia. It has not succeeded in reaching Ms. Fairbanks to secure her consent to electronic
service and has refrained from attempting in-person service of her, and others, due to the public
health crisis. Fox News will attempt in-person service of the subpoena after the District enters the
first phase of reopening from the mayor’s stay-at-home order.

        Finally, Fox News is attempting to serve subpoenas on both WikiLeaks and its founder,
Julian Assange. As WikiLeaks claims to have no physical presence, Fox News has contacted
several lawyers who have represented WikiLeaks in other matters in an effort to serve the subpoena
electronically and will continue to do so. Fox News will also pursue additional means of service
if necessary, including but not limited to service by certified mail or via Twitter. Fox News also
plans to initiate Hague Convention procedures for requesting documents from Mr. Assange.

Third-Party Discovery Requests to Fox News in Other Litigation

        Fox News and Malia Zimmerman filed a motion to quash the deposition subpoena that
Aaron Rich issued to Ms. Zimmerman in his suit against Mr. Butowsky in federal court in the
District of Columbia. The court denied the motion, and Fox News and Ms. Zimmerman moved
for reconsideration. The reconsideration motion was fully briefed as of May 13. In the meantime,
the court has stayed Aaron Rich’s case through July 10 “due to the ongoing health crisis.” See
Minute Order, May 26, 2020, Rich v. Butowsky, 18-cv-681 (D.D.C.).

        Fox News is also making rolling productions to National Public Radio (“NPR”) in response
to the document subpoena NPR issued in a case brought by Mr. Butowsky in federal court in
Texas. All documents produced to NPR have also been produced to Plaintiffs.

Next Status Update

       The parties propose sending another status update to the Court on June 30.


                                      Sincerely,


                                      /s/ Katherine Moran Meeks
                                      Counsel for Defendant Fox News Network, LLC

                                      With consent,

                                      David Stern
                                      Counsel for Defendant Malia Zimmerman
     Case 1:18-cv-02223-GBD-SN Document 147 Filed 05/27/20 Page 4 of 4



May 27, 2020
Page 4


                            Elisha Barron
                            Counsel for Plaintiffs Joel and Mary Rich
